Title: From John Adams to William Plumer, 16 June 1819
From: Adams, John
To: Plumer, William



Dear Sir
Quincy June 16th. 1819

I thank you for your favour of the 8th and for your Valedictory Address—I have read it with pleasure it appears to be an honest account of his Stewardship by a faithful Steward to his Master—I have but one remark to make upon it and that is relative to the subject of Pardons in this important Article I have sometimes considered myself at Liberty to revise and to question the propriety of the opinion of the jury who presented the Verdict and of the Court who rendered the judgement, I pardoned Fries and his three associates  Opposition to the judgement of the Court and jury by my five heads of Departments and the then apparant Popular opinion and it is now, one of the purest Consolations of my life that I did so—my reasons for that judgement are too numerous and too delicate to be hear explaned at full length—one decisive one, in star omnium, I will hear avow—and that is, I was clearly of opinion that their Crime was not Treason, by our Constitution by the Laws of England or the laws of God—the law Officers ought to have indicted them for their highhanded Atrocious riot and Rescue and not for Treason—
I wish you Sir as much tranquillity and felicity in your retirement, as has been injoyed, and is still enjoyed / by your friend and humble Servant
John Adams—